Exhibit 10.15

LOGO [g59026ex10_15pg001.jpg]

CHANGE IN CONTROL SEVERANCE AGREEMENT

This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made as of the
         day of                 , 200    , between Under Armour, Inc., a
corporation organized under the laws of the State of Maryland (together with its
affiliates, the “Company”), and                                         
(“Executive”).

WITNESSETH THAT:

WHEREAS, should Under Armour, Inc. or shareholders of Under Armour, Inc. receive
any proposal from a third person regarding a possible Change in Control, the
Board of Directors of Under Armour, Inc. (the “Board”) believes it is important
that the Company be able to rely upon the Executive to continue in his position
until after such Change in Control and that Under Armour, Inc. be able to
receive and rely upon the Executive’s advice, if requested, as to the best
interest of Under Armour, Inc. and its shareholders in connection with any such
Change in Control, without concern that the Executive might be distracted or his
advice affected by the personal uncertainties and risks created by such a Change
in Control.

NOW THEREFORE, in order to provide an incentive to the Executive for the
continued dedication of Executive and the availability of his advice and counsel
notwithstanding the possibility of a Change in Control, and to encourage
Executive to remain in the employ of the Company, and for other good and
valuable consideration, the Company and Executive hereby agree as follows:

1. Definitions.

(i) “AAA” shall have the meaning set forth in Section 7(ii).

(ii) “Accrued Obligations” shall mean the sum of the following: (a) the full
base salary earned by the Executive through the Termination Date and unpaid as
of the Termination Date, calculated at the highest rate of base salary in effect
at any time during the twelve (12) months immediately preceding the Termination
Date; (b) the amount of any base salary attributable to vacation earned by the
Executive but not taken before the Termination Date; (c) any Bonus accrued to
the Executive with respect to the calendar year preceding the termination of
employment and unpaid as of the Termination Date; (d) a pro-rata Bonus for the
year in which the Change in Control occurs, equal to the Bonus times a fraction,
the numerator of which is the number of days during the calendar year preceding
the Termination Date and the denominator of which is 365; and (e) all other
amounts earned by the Executive and unpaid as of the Termination Date.

(iii) “Arbitration Rules” shall have the meaning set forth in Section 7(ii).

 

Private and Confidential    1    Date



--------------------------------------------------------------------------------

(iv) “Bonus” shall mean the greater of: (a) the annual average of the
Executive’s bonus paid to the Executive with respect to the two (2) calendar
years prior to Executive’s termination of employment with the Company or (b) the
Executive’s target bonus for the year of such termination of employment.

(v) “Cause” shall mean the occurrence of any of the following: (a) the
Executive’s material misconduct or neglect in the performance of his duties;
(b) the Executive’s commission of any felony; offense punishable by imprisonment
in a state or federal penitentiary; any offense, civil or criminal, involving
material dishonesty, fraud, moral turpitude or immoral conduct; or any crime of
sufficient import to potentially discredit or adversely affect the Company’s
ability to conduct its business in the normal course; (c) the Executive’s use of
illegal drugs or abusive use of prescription drugs; (d) the Executive’s material
breach of the Company’s written Code of Conduct, as in effect from time to time;
(e) the Executive’s commission of any act that results in severe harm to the
Company excluding any act taken by the Executive in good faith that he
reasonably believed was in the best interests of the Company; or (f) the
Executive’s material breach of this Agreement, including, but not limited to, a
material breach of the Employee Confidentiality, Non-Competition and
Non-Solicitation Agreement attached hereto as Attachment A.

(vi) “Change in Control” shall mean the occurrence of any of the following:

 

  a. Any ‘person’ (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the ‘beneficial owner’ (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
Under Armour, Inc. representing fifty percent (50%) or more of the total voting
power represented by Under Armour, Inc.’s then-outstanding voting securities,
provided, however that a Change in Control shall not be deemed to occur if an
employee benefit plan (or a trust forming a part thereof) maintained by Under
Armour, Inc., and/or Kevin Plank and/or his immediate family members, directly
or indirectly, become the beneficial owner, of more than fifty percent (50%) of
the then-outstanding voting securities of Under Armour, Inc. after such
acquisition;

 

  b. A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. ‘Incumbent Directors’ shall mean directors who either
(A) are directors of Under Armour, Inc. as of the date hereof, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to Under Armour, Inc.);

 

Private and Confidential    2    Date



--------------------------------------------------------------------------------

  c. The consummation of a merger or consolidation of Under Armour, Inc. with
any other corporation, other than a merger or consolidation which would result
in (a) the voting securities of Under Armour, Inc. outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of Under
Armour, Inc. or such surviving entity outstanding immediately after such merger
or consolidation in substantially the same proportion as prior to such merger or
consolidation; or (b) the directors of Under Armour, Inc. immediately prior
thereto continuing to represent at least fifty percent (50%) of the directors of
Under Armour, Inc. or such surviving entity immediately after such merger or
consolidation; or

 

  d. The consummation of the sale or disposition by Under Armour, Inc. of all or
substantially all of Under Armour, Inc.’s assets.

(vii) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

(viii) “Contract Period” shall mean the period staring on the date hereof and
ending on the second anniversary of the date hereof. The Company, in its sole
discretion, shall have the right to extend the Contract Period.

(ix) “Disability” shall mean a physical or mental incapacity of the Executive
which entitles the Executive to benefits at least as favorable as the benefits
provided under the long term disability plan applicable to and maintained by the
Company as in effect immediately prior to the Change in Control.

(x) “Good Reason,” shall mean the occurrence of any of the following events:
(a) a diminishment in the scope of the Executive’s duties or responsibilities
with the Company; (b) a reduction in the Executive’s current base salary, bonus
opportunity or a material reduction in the aggregate benefits or perquisites;
(c) a requirement that the Executive relocate more than fifty (50) miles from
his primary place of business as of the date of a Change in Control, or a
significant increase in required travel as part of the Executive’s duties and
responsibilities with the Company; (d) a failure by any successor to the Company
to assume this Agreement pursuant to Section 5(a) hereof; or (e) a material
breach by the Company of any of the terms of this Agreement.

(xi) “Protection Period” shall mean the twelve (12) month period following a
Change in Control.

(xii) “Termination Date” shall mean the effective date as provided hereunder of
the termination of Executive’s Employment.

 

Private and Confidential    3    Date



--------------------------------------------------------------------------------

(xiii) “Without Cause” shall mean the termination of the Executive’s employment
by the Company other than for Cause, death or Disability.

2. Application of this Agreement. This Agreement shall apply if and only if:
(a) the Executive’s employment terminates during the Protection Period and
(b) the Change in Control occurs during the Contract Period. This Agreement
shall not apply to any termination of the Executive’s employment other than what
is described in the preceding sentence. Notwithstanding the foregoing, if three
(3) months prior to the date on which a Change in Control occurs, the
Executive’s employment with the Company is terminated by the Company other than
by reason of the Executive’s death, Disability or circumstances that would
constitute Cause or the terms and conditions of the Executive’s employment are
adversely changed in a manner which would constitute grounds for a termination
of employment by the Executive for Good Reason, and it is reasonably
demonstrated that such termination of employment or adverse change (i) was at
the request of a third party who has taken steps reasonably calculated to effect
the Change in Control, or (ii) otherwise arose in connection with or in
anticipation of the Change in Control, then for all purposes of this Agreement
such termination of employment shall be deemed to have occurred during the
Protection Period and shall be considered either termination of the Executive’s
employment Without Cause by the Company or termination of the Executive’s
employment by the Executive for Good Reason, as the case may be.

3. Termination of Employment of Executive. The Executive’s employment may be
terminated by following the procedures specified in this Section 3.

(i) Cause. The Executive may not be terminated for Cause unless and until a
notice of intent to terminate the Executive’s employment for Cause, specifying
the particulars of the conduct of the Executive forming the basis for such
termination, is given to the Executive by the Company and, subsequently, a
majority of the Board finds, after reasonable notice to the Executive (but in no
event less than fifteen (15) days prior notice) and an opportunity for the
Executive and his counsel to be heard by the Board, that termination of the
Executive’s employment for Cause is justified. Termination of the Executive’s
employment for Cause shall become effective after such finding has been made by
the Board and five (5) business days after the Board gives to the Executive
notice thereof, specifying in detail the particulars of the conduct of the
Executive found by the Board to justify termination for Cause. It shall not
constitute Good Reason to the Executive to the extent the Executive is relieved
of any duties and responsibilities during the period the Board is considering
whether such termination for Cause is justified.

(ii) Disability. Termination of the Executive’s employment for Disability shall
become effective thirty (30) days after a notice of intent to terminate the
Executive’s employment, specifying Disability as the basis for such termination,
is given to the Executive by the Company.

(iii) Termination Without Cause. At all times, the Company shall have the right
by notice to the Executive of the Company’s intention to terminate Executive’s
employment Without Cause. Termination of Executive’s employment by the Company
Without Cause shall become effective immediately upon the receipt by the
Executive of such notice.

 

Private and Confidential    4    Date



--------------------------------------------------------------------------------

(iv) Voluntary Termination by the Executive. The Executive may terminate his
employment with the Company by giving a notice of voluntary termination to the
Company, and if such termination is for Good Reason, such notice shall set forth
in reasonable detail the acts and circumstances claimed by the Executive to
constitute Good Reason. Termination of the Executive’s employment by the
Executive without Good Reason shall be effective five (5) business days after
the Executive gives notice thereof to the Company. The Company shall have twenty
(20) days after receipt of such notice from the Executive of claimed Good Reason
to cure any Good Reason. If the Company is unable to cure the Good Reason during
such cure period, termination of the Executive’s employment by the Executive for
Good Reason shall be effective five (5) business days after the expiration of
such cure period.

(v) Death. Termination of the Executive’s employment for death shall be
effective on the date of the Executive’s death.

4. Benefits Upon Termination of Employment.

(i) Termination Without Cause or by the Executive for Good Reason. Upon the
termination of the employment of Executive Without Cause by the Company or by
the Executive for Good Reason, the Company shall pay or provide to the
Executive:

(a) a lump sum payment equal to the sum of the following:

 

  1. the Accrued Obligations; and

 

  2. an amount equal to the sum of the annual base salary of the Executive at
the highest rate in effect during the Protection Period and the Bonus.

The payment described in this Section 4(i)(a) shall be made by the Company not
later than the earlier of the date required by applicable law or five (5) days
following the Termination Date. Executive shall not be required to mitigate the
amount of the payment provided for in this Section 4(i)(a) by seeking other
employment or otherwise. The amount of the payment provided for in this
Section 4(i)(a) shall not be reduced by any compensation or other amounts paid
to or earned by Executive as the result of employment with another employer
after the date on which his employment with the Company terminates or otherwise.

(b) the continuance of the Executive’s life, medical, dental, prescription drug
and long and short-term disability plans, programs or arrangements, whether
group or individual, of the Company in which the Executive was entitled to
participate at any time during the twelve (12) month period prior to the
Termination Date until the earliest to occur of (1) one (1) year after the
Termination Date; (2) the Executive’s death (provided that compensation and
benefits payable to his beneficiaries shall not terminate upon his death); or
(3) with respect to any particular plan, program or arrangement, the date the
Executive is afforded a comparable benefit at a comparable cost to the Executive
by a subsequent employer. In the event that the Executive’s participation in any
such plan, program or arrangement of the Company is prohibited, the Company
shall arrange to provide the Executive with compensation and benefits
substantially similar to those which the Executive is entitled to receive under
such plan, program or arrangement for such period.

 

Private and Confidential    5    Date



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event the payments or benefits under this
Section 4 would result in the imposition of a tax under Section 409A of the
Code, then such payments or benefits will be paid or provided at such time when
such payments or benefits would not be subject to such tax.

(ii) Cobra Continuation Coverage. Upon the expiration of the provision of
benefits in Section 4(i)(b), the Executive and his dependents shall be entitled
to exercise such rights as they may have under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

(iii) Death and Disability. Upon a termination of the Executive’s employment on
account of the Executive’s death or Disability, the Company shall pay to the
Executive or his estate or beneficiary (in the event of his death), the Accrued
Obligations within five (5) days of the Termination Date and the Company shall
provide to the Executive or his estate or beneficiary (in the event of his
death), such benefits that the Company provides in the event of an employee’s
death or Disability.

(iv) Cause, Voluntary Termination by the Executive. Upon the termination of the
Executive’s employment by the Company for Cause or by the Executive without Good
Reason, the Company shall pay to the Executive the Accrued Obligations within
five (5) days of the Termination Date.

(v) Effect of Stock Options and Other Equity Awards. The terms and conditions of
the Executive’s award agreements or employment agreement (as applicable to such
Executive) shall govern the effect of termination of the Executive’s employment
on equity awards granted by the Company and held by the Executive as of the
Termination Date.

(vi) Conditions to Receiving Benefits. The benefits described in Sections
4(i)(a)(2) and 4(i)(b) shall be subject to the Executive’s execution of the
Employee Confidentiality, Non-Competition, and Non-Solicitation Agreement
attached hereto as Attachment A and the benefits described in Sections
4(i)(a)(2) and 4(i)(b) will not be paid to the Executive unless and until the
Executive executes the release attached hereto as Attachment B, and such release
becomes effective and irrevocable.

 

Private and Confidential    6    Date



--------------------------------------------------------------------------------

(vii) No Further Payments due to Executive. Except as provided in this
Section 4, the Company shall have no obligation to make any other payment, in
the nature of severance or termination pay.

(viii) Exception to Benefit Entitlements. The Executive shall not receive the
payments and benefits under this Agreement if the Executive has executed an
individually negotiated employment contract, agreement or offer letter with the
Company relating to severance benefits that is in effect on the Termination
Date, unless the Executive waives any such severance benefits under such
contract, agreement or letter.

(viii) Retirement Payments. No amounts paid pursuant to this Agreement will
constitute compensation for any purpose under any retirement plan or other
employee benefit plan, program, arrangement or agreement of the Company or any
of its affiliates, unless such plan, program, arrangement or agreement
specifically so provides.

5. Successors; Binding Agreement.

(a) This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the business and/or assets of Under Armour,
Inc. Additionally, Under Armour, Inc. shall require any such successor expressly
to agree to assume and to assume of the obligations of the Company under this
Agreement upon or prior to such succession taking place. A copy of such
assumption and agreement shall be delivered to the Executive promptly after its
execution by the successor.

(b) This Agreement is personal to the Executive and the Executive may not assign
or transfer any part of his rights or duties hereunder, or any payments due to
the Executive hereunder, to any other person, except that this Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees,
legatees or beneficiaries. No payment pursuant to any will or the laws of
descent and distribution shall be made hereunder unless the Company shall have
been furnished with a copy of such will and/or such other evidence as the Board
may deem necessary to establish the validity of the payment.

6. Modification; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and by an officer of the Company thereunto expressly
authorized by the Board. Waiver by any party of any breach of or failure to
comply with any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or a waiver
of any other breach of, or failure to comply with, any other provision of this
Agreement.

7. Arbitration of Disputes.

(i) Any disagreement, dispute, controversy or claim arising out of or relating
to this Agreement or the interpretation or validity hereof shall be settled
exclusively and finally by arbitration. It is specifically understood and agreed
that any such disagreement, dispute or controversy which cannot be resolved
between the parties, including without limitation any matter relating to
interpretation of this Agreement, may be submitted to arbitration irrespective
of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justiciable
or ripe for resolution by a court or arbitral tribunal.

 

Private and Confidential    7    Date



--------------------------------------------------------------------------------

(ii) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (“AAA”).

(iii) The arbitral tribunal shall consist of one arbitrator. The parties to the
arbitration jointly shall directly appoint such arbitrator within thirty
(30) days of initiation of the arbitration. If the parties shall fail to appoint
such arbitrator as provided above, such arbitrator shall be appointed by the AAA
as provided in the Arbitration Rules and shall be a person who (a) maintains his
principal place of business within thirty (30) miles of the City of Baltimore
and (b) has substantial experience in executive compensation. The parties shall
each pay an equal portion of the fees, if any, and expenses of such arbitrator.

(iv) The arbitration shall be conducted within thirty (30) miles of the City of
Baltimore or in such other city in the United States of America as the parties
to the dispute may designate by mutual written consent.

(v) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing or except under extraordinary circumstances where the
interests of justice require a different procedure.

(vi) Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to seek review of such
award by any court or tribunal. The parties hereto agree that the arbitral award
may be enforced against the parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitral award
may be entered in any court having jurisdiction.

(vii) Nothing herein contained shall be deemed to give the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to or subtract
from any of the provisions of this Agreement.

(viii) If any dispute is not resolved within sixty (60) days from the date of
the commencement of an arbitration, then the Company shall, at its option, elect
to pay Executive either (a) within five (5) days after the end of such sixty
(60)-day period, the amount or amounts which would have been payable to
Executive had there been no dispute, subject to reimbursement to the extent
consistent with the final disposition of the dispute or (b) following final
disposition of the dispute, the amount determined in such

 

Private and Confidential    8    Date



--------------------------------------------------------------------------------

final disposition to have been payable, together with Interest from the date
when such sums were originally payable to the date of actual payment. For
purpose of this paragraph (viii) the term “Interest” means interest at a rate
equal to the Company’s borrowing rate per annum, compounded monthly.

(ix) Notwithstanding anything to the contrary in this Agreement, the arbitration
provisions set forth in this Section 7 shall be governed exclusively by the
Federal Arbitration Act, Title 9, United States Code.

(x) If the Executive prevails in the arbitration concerning any substantial
matter of this Agreement or the rights and duties of any party hereunder, in
addition to such other relief as may be granted, the Company shall reimburse the
Executive for the Executive’s reasonable attorneys’ fees incurred by reason of
such arbitration to the extent the attorneys’ fees relate to such substantial
matter.

8. Notice. All notices, requests, demands and other communications required or
permitted to be given by either party to the other party to this Agreement
(including, without limitation, any notice of termination of employment and any
notice of an intention to arbitrate) shall be in writing and shall be deemed to
have been duly given when delivered personally or received by certified or
registered mail, return receipt requested, postage prepaid, at the address of
the other party, as follows:

 

If to the Company, to:   If to the Executive, to: Under Armour, Inc.  

 

Attn: Vice President,  

 

Human Resources  

 

1020 Hull Street   Baltimore, Maryland 21230   With a copy to:   With a copy to:
Under Armour, Inc.  

 

Attn: Legal Department  

 

1020 Hull Street  

 

Baltimore, Maryland 21230  

Either party hereto may change its address for purposes of this Section 8 by
giving fifteen (15) days’ prior notice to the other party hereto.

9. Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

Private and Confidential    9    Date



--------------------------------------------------------------------------------

10. Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
this Agreement.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original.

12. Governing Law. This Agreement has been executed and delivered in the State
of Maryland and shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of Maryland without reference to its
principles of conflicts of law.

13. Certain Withholdings. The Company shall withhold from any amounts payable to
Executive hereunder all federal, state, city and other taxes and withholdings
that the Company determines are required to be withheld pursuant to any
applicable law or regulation.

14. Entire Agreement. This Agreement supersedes any and all other oral or
written agreements heretofore made relating to amounts payable pursuant to a
change in control and constitutes the entire agreement relating to such change
in control. Any existing employment agreement is hereby superseded only with
regard to amounts payable pursuant to a change in control.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

UNDER ARMOUR, INC.    

 

   

 

By:     By:

 

   

 

Title:     Title:

 

Private and Confidential    10    Date



--------------------------------------------------------------------------------

ATTACHMENT A

EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND

NON-SOLICITATION AGREEMENT

This Confidentiality, Non-Competition, and Non-Solicitation Agreement
(“Agreement”) is entered into this         day of                 , 2008, by and
between Under Armour, Inc. (together with its affiliates, the “Company”) and
                                         (“Employee”).

EXPLANATORY NOTE

The Employee recognizes that the Employee has had or will have access to
confidential proprietary information during the course of his or her employment
and that the Employee’s subsequent employment with a Competitor Business, as
defined in Section 3, would inevitably result in the disclosure of that
information and, thereby, create unfair competition and would likely cause
substantial loss and harm to the Company. The Employee further acknowledges that
employment with the Company is based on the Employee’s agreement to abide by the
covenants contained herein.

NOW THEREFORE, in consideration of Employee’s employment with the Company and
for other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties agree as follows:

1. Confidentiality. Employee acknowledges Employee’s fiduciary duty and duty of
loyalty to the Company. Further, Employee acknowledges that the Company, in
reliance on this Agreement, will provide Employee access to trade secrets,
customers, proprietary data and other confidential information. Employee agrees
to retain said information as confidential and not to use said information for
the Employee’s personal benefit or to disclose same to any third party, except
when required to do so to properly perform duties to the Company. Further, as a
condition of employment, during the time Employee is employed by the Company and
continuing after any termination of the Employee’s employment with the Company,
Employee agrees to protect and hold in a fiduciary capacity for the benefit of
the Company all Confidential Information, as defined below, unless the Employee
is required to disclose Confidential Information pursuant to the terms of a
valid and effective order issued by a court of competent jurisdiction or a
governmental authority. The Employee shall use Confidential Information solely
for the purpose of carrying out those duties assigned Employee as an employee of
the Company and not for any other purpose. The disclosure of Confidential
Information to the Employee shall not be construed as granting to the Employee
any license under any copyright, trade secret, or any right of ownership or
right to use the Confidential Information whatsoever. In the event that Employee
is compelled, pursuant to a subpoena or order of a court or other body having
jurisdiction over such matter, to produce any Confidential Information or other
information relevant to the Company, Employee agrees to promptly provide the
Company with written notice of such subpoena or order so that the Company may
timely move to quash if appropriate.

 

Private and Confidential    11    Date



--------------------------------------------------------------------------------

(a) For the purposes of this Agreement, “Confidential Information” shall mean
all information related to the Company’s business that is not generally known to
the public. Confidential Information shall include, but shall not be limited to:
any financial (whether historical, projections or forecasts), pricing, cost,
business, planning, operations, services, potential services, products,
potential products, technical information, intellectual property, trade secrets
and/or know-how, formulas, production, purchasing, marketing, sales, personnel,
customer, supplier, or other information of the Company; any papers, data,
records, processes, methods, techniques, systems, models, samples, devices,
equipment, compilations, invoices, customer lists, or documents of the Company;
any confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; this Agreement and its terms; and any other information, written,
oral or electronic, whether existing now or at some time in the future, whether
pertaining to current or future developments or prospects, and whether accessed
prior to the Employee’s tenure with the Company or to be accessed during
Employee’s future employment or association with the Company, which pertains to
the Company’s affairs or interests or with whom or how the Company does
business. The Company acknowledges and agrees that Confidential Information
shall not include information which is or becomes publicly available other than
as a result of a disclosure by the Employee.

(b) The Employee shall promptly notify the Company if he or she has reason to
believe that the unauthorized use, possession, or disclosure of any Confidential
Information has occurred or may occur.

(c) All physical items containing Confidential Information, including, but not
limited to, the business plan, know-how, collection methods and procedures,
advertising techniques, marketing plans and methods, sales techniques,
documentation, contracts, reports, letters, notes, any computer media, customer
lists and all other information and materials of the Company’s business and
operations, shall remain the exclusive and confidential property of the Company
and shall be returned, along with any copies or notes that the Employee made
thereof or therefrom, to the Company when the Employee ceases employment with
the Company. The Employee further agrees to return copies of any Confidential
Information contained on Employee’s home computer, portable computer or other
similar device. Employee also agrees to allow the Company, upon reasonable
notice and for just cause, access to any home computer, portable computer or
other similar device maintained by Employee, including but not limited to, for
the purpose of determining whether said Confidential Information has been
misappropriated. The Employee further agrees to promptly return all other
property belonging to the Company upon the termination of Employee’s employment.

2. Ownership of Works for Hire.

(a) The Employee agrees that any inventions, ideas, developments, methods,
improvements, discoveries, innovations, software, works of authorship and any
other intangible property (hereinafter collectively referred to as “Intellectual
Property”), whether patentable or not, which are developed, partially developed,
considered, contemplated or reduced to practice by the Employee or under his or
her direction or jointly with others during his or her employment with the
Company, whether or not

 

Private and Confidential    12    Date



--------------------------------------------------------------------------------

during normal working hours or on the premises of the Company, shall be
considered “Works for Hire” for the exclusive use and benefit of the Company.
The Employee will make full and prompt disclosure to the Company of all such
Works for Hire. The Company shall own all rights to any Works for Hire,
including all copyrights and the right to market (or not to market) any such
property, and the Employee agrees to assign and does hereby assign to the
Company (or any person or entity designated by the Company) all his or her
right, title and interest in and to all Works for Hire and all related patents,
patent applications, copyrights and copyright applications.

(b) The Employee agrees to cooperate fully with the Company, both during and
after his or her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Works for Hire. The Employee shall sign all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignment of priority
rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Works for Hire.

(c) The Employee specifically acknowledges that his or her compensation and
benefits constitute full payment for any Works for Hire and waives any claim of
right to the Company.

(d) The Company may, at its election and discretion, waive and/or relinquish any
of its rights of ownership and royalties with respect to any Works for Hire, by
agreeing to do so in a written instrument executed by the Company.

3. Non-Competition. Except as otherwise provided in this Agreement, without the
prior written consent of the Company, the Employee hereby covenants and agrees
that at no time during the Employee’s employment with Company and for a period
of one (1) year immediately following termination of Employee’s employment with
the Company, whether voluntary or involuntary, shall the Employee:

(a) directly or indirectly work for or engage in any capacity in any activities
or provide strategic advice to Competitor Businesses. Competitor Businesses
shall be defined as (i) any business that is involved in the manufacture, sale,
development of fabrications or manufacturing methods, or marketing of: athletic
apparel or footwear (e.g., Reebok, Nike, Adidas); sporting goods; tactical
(military and/or law enforcement) apparel; hunting and fishing apparel; mountain
sports apparel; accessories of such industries; or any business substantially
similar to the present business of the Company or such other business activity
in which the Company may substantially engage; and (ii) retail enterprises which
sell products that compete with the Company’s products;

(b) act in any way, directly or indirectly, with the purpose or effect of
soliciting, diverting or taking away any business, customer, client or any
supplier of the Company; or

 

Private and Confidential    13    Date



--------------------------------------------------------------------------------

(c) otherwise compete with Company in the sale or licensing, directly or
indirectly, as principal, agent or otherwise, of any products competitive with
the products, or services competitive with the services, developed or marketed
by Company.

Written request for consent to be released from the Non-Competition provisions
of this Agreement may be submitted by the Employee to the Company following the
termination of Employee’s employment and must include all available information
described in Section 5 below. The Company will respond to the request for such
consent within two (2) weeks of the request, except as provided in Section 5. In
the Company’s sole discretion, it may release Employee from the Non-Competition
provisions of this Agreement, or reduce the non-competition period from a period
of one (1) year immediately following Employee’s termination to a shorter
duration (“Non-Competition Period”). In the event the Company does not release
the Employee from the Non-Competition provision, for the duration of the
Non-Competition Period, the Company will pay Employee an amount equal to sixty
percent (60%) of Employee’s base salary as of the date of the termination of
Employee’s employment (“Non-Competition Payment”), in accordance with the
Company’s customary pay practices in effect at the time each payment is made.
The Non-Competition Payment shall be reduced by (a) the amount of any severance
Employee receives from the Company; and (b) the amount of any salary received
during the Non-Competition Period from employment in any capacity with an entity
that is not a Competitor Business to the extent that any such salary exceeds
forty percent (40%) of Employee’s base salary as of the date of Employee’s
termination from employment with the Company (annualized or pro-rated to
correspond to the Non-Competition Period). By way of example, assuming that the
Non-Competition Period is six (6) months and that Employee’s base salary as of
the termination date is $100,000, the Non-Competition Payment would not be
reduced pursuant to subsection (b) herein so long as any salary received during
the Non-Competition Period by Employee from an entity that is not a Competitor
Business remained under $20,000.

4. Non-Solicitation and Non-Interference. The Employee hereby covenants and
agrees that at no time during the Employee’s employment with Company and for a
period of one (1) year immediately following termination of Employee’s
employment with the Company, whether voluntary or involuntary, shall the
Employee:

(a) solicit (other than on behalf of the Company) business or contracts for any
products or services of the type provided, developed or under development by the
Company during the Employee’s employment by the Company, from or with any person
or entity which was a customer of the Company for such products or services, or
any prospective customer which the Company had solicited as of, or within one
(1) year prior to, the Employee’s termination of employment with the Company; or
directly or indirectly contract with any such customer or prospective customer
for any product or service of the type provided, developed or which was under
development by the Company during the Employee’s employment with the Company; or

(b) knowingly interfere or attempt to interfere with any transaction, agreement
or business relationship in which the Company was involved during the Employee’s
employment with the Company, nor will the Employee act in any way with the
purpose or effect of hiring anyone who has been an employee of the Company, its
divisions or subsidiaries; or soliciting, recruiting or encouraging, directly or
indirectly, any of the Company’s employees to leave the employ of the Company,
its divisions or its subsidiaries.

 

Private and Confidential    14    Date



--------------------------------------------------------------------------------

5. Notification of New Employment. Employee acknowledges and agrees that for a
period of one (1) year following the date of termination of Employee’s
employment with the Company, Employee will inform the Company, prior to the
acceptance of any job or any work as an independent contractor, of the identity
of any new employer or other entity to which Employee is providing consulting or
other services, along with Employee’s starting date, title, job description,
salary, and any other information which the Company may reasonably request to
confirm Employee’s compliance with the terms of this Agreement. If Employee does
not provide all information reasonably requested by the Company as provided in
this Section, the Company’s time to respond to a request for release from the
Non-Competition provision under Section 3 will be extended to six (6) weeks, or
until such time as the information is provided for the Company to make an
informed decision.

6. Reasonableness of Restrictions. Employee acknowledges and agrees that the
restrictions imposed by this Agreement are fair and reasonably required for the
protection of the Company, and will not preclude Employee from becoming
gainfully employed following the termination, for any reason, of employment with
the Company. The Employee acknowledges that Employee will provide unique
services to the Company and that this covenant has unique, substantial, and
immeasurable value to the Company. In the event that the provisions of this
Agreement should ever be deemed to exceed the limitations permitted by
applicable laws, Employee and the Company agree that such provisions shall be
reformed to the maximum limitations permitted by the applicable laws. The
Employee further acknowledges that the decision whether to consent to release
Employee from the provisions of this Agreement is within the sole discretion of
the Company.

7. Injunctive Relief. Employee acknowledges and agrees that in the event of a
violation or threatened violation of any provision of this Agreement, the
Company will sustain irreparable harm and will have the full right to seek
injunctive relief, in addition to any other legal remedies available, without
the requirement of posting bond.

8. Survivability. This Agreement shall remain binding in the event of the
termination, for any reason, of employment with the Company.

9. Governing Law. The formation, construction and interpretation of this
Agreement shall at all times and in all respects be governed by the laws of the
State of Maryland.

10. Severable Provisions. The provisions of this Agreement are severable, and if
any court determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, any invalidity or unenforceability shall
affect only that provision, and shall not make any other provision of this
Agreement invalid or unenforceable; and this Agreement shall be narrowed by the
court to the extent required to be valid and enforceable.

 

Private and Confidential    15    Date



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter contained herein, and may not be
modified except in a written document signed by each of the parties hereto. No
waiver of any breach of any provision of this Agreement shall constitute a
waiver of any other breach of that or any other provision hereof.

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

 

        UNDER ARMOUR, INC.     By:                                          
                                                 Name:
                                         
                                            Title:
                                         
                                          WITNESS:     EMPLOYEE
                                         
                                                        
                                         
                                                     (signature)     Print Name:
                                                                     

 

Private and Confidential    16    Date



--------------------------------------------------------------------------------

ATTACHMENT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Under Armour,
Inc Change in Control Severance Agreement (the “Agreement”).

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated
therein. Certain capitalized terms used in this Release are defined in the
Agreement.

I hereby confirm my obligations under the Company’s Employee Confidentiality,
Non-Competition and Non-Solicitation Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and its and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release. This general release includes, but is not limited
to: (a) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company (other than compensation and
benefits accrued before any termination of employment or any rights you may have
under stock option grants); (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as
amended), and the federal Employee Retirement Income Security Act of 1974 (as
amended).

I understand that I may consider whether to agree to the terms contained herein
for a period of twenty-one days after the date hereof. Accordingly, I will sign
and return the acknowledgment copy of this Release to acknowledge my
understanding of and agreement with the foregoing. Prior to my signing this
Release, I was advised to consult with an attorney.

This Release will become effective, enforceable and irrevocable seven days after
the date on which I sign it. During the seven-day period prior to this date, I
may revoke this Release to accept the terms hereof by indicating in writing to
the Company my

 

Private and Confidential    17    Date



--------------------------------------------------------------------------------

intention to revoke. I understand that if I exercise my right to revoke
hereunder, I will forfeit my right to receive any of the special benefits
offered to me under the Agreement, and to the extent such payments have already
been made, I agree that I will immediately reimburse the Company for the amounts
of such payment.

 

 

By:   Date:  

 

 

Private and Confidential    18    Date